DETAILED ACTION
Response to Amendment
1.	Amendment received on 08/08/2022 has been entered. Claims 1 and 12 have been amended.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0055798) in view of Shang (US 20150269879).
	As to claim 1, Song teaches a display device comprising:
 a display panel including a plurality of pixels (a display panel 110, fig. 1);
 a data driver which applies data signals to the display panel ([0063] the data driving unit 130 provides data signals to the display panel 110 );
 a scan driver (scan driving unit 120, fig. 1) including a plurality of scan stages, which sequentially applies scan signals to the display panel ([0065] sequentially applying signals to the scan-lines SL1 through SLn ); 
an emission driver (emission driving unit 140, fig. 1) including an emission stage which sequentially applies emission signals to the display panel ([0063]  the emission driving unit 140 sequentially … provides emission control signals to the display panel ); 
a controller which controls the scan driver, the emission driver, and the data driver ([0063] the timing control unit 160 generates a plurality of control signals CTL1, CTL2, CTL3, and CTL4 to control the scan driving unit 120, the data driving unit 130, the mode control unit 145, …The mode control unit 145 controls the emission driving unit 140 ); and
 a power supply voltage generator  which generates a power supply voltage including high voltage and low voltage ([0063] the power unit 150 provides a high power voltage ELVDD and a low power voltage ELVSS to the display panel 110), and 

Song does not teach a power supply voltage generator which generates a power supply voltage including high voltages and low voltages, and provides the high voltages having different voltage levels from each other or the low voltages having different voltage levels from each other to at least one selected from the scan stages and the emission stage, wherein the power supply voltage generator generates a first high voltage, a first low voltage lower than the first high voltage, a second high voltage lower than the first high voltage and higher than the first low voltage, and a second low voltage higher than the first low voltage based on an input voltage.
However, Shang teaches a power supply voltage including high voltages ([0081]  V1 and V3 are at high level, fig. 9) and low voltages ([0081] V2 and V4 are at low level, fig. 9), and provides the high voltages having different voltage levels from each other ([0081] the voltage amplitudes of the V1 and V3 are … different) or the low voltages having different voltage levels from each other to at least one selected from the scan stages and the emission stage ([0081] the voltage amplitudes of the V2 and V4 are … different, fig. 9), wherein the power supply voltage generator generates a first high voltage (VDD2 or V3, fig. 9), a first low voltage lower than the first high voltage (VSS2 or V4,  [0081]  V1 and V3 are at high level… V2 and V4 are at low level, fig. 9), a second high voltage (VDD1 or V1, fig. 9) lower than the first high voltage ([0081] VDD1 is lower than VDD2) and higher than the first low voltage (VSS2 or V4, [0081]  V1 and V3 are at high level… V2 and V4 are at low level, fig. 9), and a second low voltage (VSS1 or V2) higher than the first low voltage based on an input voltage ([0081]  VSS1 is higher than… VSS2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power supply as suggested by Shang. The motivation to combine would have beer in order to “ensure the response speed of the circuit while reducing the leakage current” ([0081]).

Allowable Subject Matter
5.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination fails to teach, disclose or render obvious, “A method of operating a display device, the method comprising: generating a first high voltage and a first low voltage based on an input voltage; scaling the first high voltage to a second high voltage lower than the first high voltage, and scaling the first low voltage lower than the first high voltage and second high voltage to a second low voltage higher than the first low voltage; and providing high voltages having different voltage levels from each other or low voltages having different voltage levels from each other to at least one selected from scan stages and an emission stage of the display device” in combination with the other claimed limitations set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628        

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628